NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ORLANDO MENENDEZ-MARTINEZ,                      No.    15-72172
AKA Luis Enrique Ruvalcaba Gonzalez,
                                                Agency No. A200-965-764
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Orlando Menendez-Martinez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Menendez-

Martinez failed to establish the harm he experienced or fears was or would be on

account of a protected ground. See Pagayon v. Holder, 675 F.3d 1182, 1191 (9th

Cir. 2011) (holding that a personal dispute, standing alone, does not constitute

persecution on account of a protected ground); Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Menendez-Martinez’s asylum and withholding of

removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Menendez-Martinez failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Menendez-Martinez’s contentions

that the agency violated his right to due process, ignored evidence, or otherwise

erred in its analysis of his claims.




                                          2
      As stated in the court’s August 20, 2015 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3